Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-9-2006

Logan v. Amer Contract Bridge
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4428




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Logan v. Amer Contract Bridge" (2006). 2006 Decisions. Paper 1465.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1465


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 04-4428


                                  JOHN W. LOGAN,
                                              Appellant

                                          v.

                     AMERICAN CONTRACT BRIDGE LEAGUE


               APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 D.C. Civil 02-cv-07750
                   District Judge: The Honorable Clifford Scott Green


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 10, 2006


       Before: BARRY and AMBRO, Circuit Judges, and DEBEVOISE,* District Judge


                            (Opinion Filed: March 9, 2006 )


                                      OPINION




   *
   The Honorable Dickinson R. Debevoise, Senior District Judge, United States District
Court for the District of New Jersey, sitting by designation.
BARRY, Circuit Judge

                                              I.

         This is an appeal from the District Court’s denial of appellant’s F.R.Civ.P. 60(b)

motion to vacate or reopen an order of summary judgment. We will affirm.

                                              II.

         John Logan’s vision is severely impaired. Nevertheless, he is an accomplished

player of the card game “bridge,” and is a member of the American Contract Bridge

League (“ACBL”). The ACBL sponsors millions of games of bridge every year in North

America, from local club games to international tournaments, and ranks its members

based on their performance. Logan is a “life master”—the highest ranking an ACBL

member can achieve. Despite his success, Logan believes his play would be improved if

his poor vision did not cause him to misread the playing cards. Therefore, he invented his

own special deck of cards designed for the visually impaired, which he calls “the Logan

Deck.”

         The ACBL permitted Logan to use his deck in several of its sanctioned

tournaments and bridge clubs in 1999 and 2000. Complaints from other players,

however, prompted the ACBL to declare that the Logan Deck would not be approved for

use at any of its future sponsored games. Logan responded by suing the ACBL for

discriminating against him on the basis of his visual impairment, in violation of Title III




                                               2
of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12182(a).1

        On September 4, 2003, after the completion of discovery, the ACBL filed a motion

for summary judgment supported by the affidavit of Richard F. Beye, the ACBL’s Chief

Tournament Director, and Logan’s deposition. On December 2, 2003, the District Court

granted summary judgment for the ACBL, noting that the motion was unopposed and that

        Plaintiff has failed to provide this Court with any evidence that
        Defendant has prohibited him access to its competitive game or violated the
        American Disabilities [sic] Act. Furthermore, Plaintiff has put forth no
        evidence to contradict that of the Defendant. I find that because Plaintiff
        has failed to put forth evidence demonstrating that there is a genuine issue
        for trial on his ADA claim, summary judgment is appropriate.

(App. A.)

        With new counsel, Logan moved under Rule 60(b) to vacate and/or reopen the

judgment. He argued that until February 2004, even after summary judgment was granted

on December 2, 2003, his prior counsel assured him that his action against the ACBL was

being actively prosecuted and “awaiting a trial date.” (App. 61a-62.) After unsuccessful

attempts to contact counsel in late June 2004, Logan finally learned from the District

Court that his action had been dismissed. Logan also learned that counsel had been




   1
       42 U.S.C. § 12182(a) provides:

        No individual shall be discriminated against on the basis of disability in the
        full and equal enjoyment of the goods, services, facilities, privileges,
        advantages, or accommodations of any place of public accommodation by
        any person who owns, leases (or leases to), or operates a place of public
        accommodation.

                                              3
suspended from the Pennsylvania bar on February 3, 2004, and disbarred on June 24,

2004. In a declaration submitted to the District Court, counsel admitted that he had

misled Logan.

       On October 25, 2004, the District Court denied Logan’s Rule 60(b) motion,

explaining that it had reviewed the record as it stood prior to granting summary judgment

and that its grant of summary judgment was on the merits and not solely on the fact that

the motion was unopposed. Additionally, the court found no connection between prior

counsel’s disbarment and his failure to respond to the motion for summary judgment

because counsel was disbarred after the December 2, 2003 order was entered. Moreover,

continued the court, summary judgment was appropriate in any event.

              Plaintiff’s deposition reveals that Plaintiff had never been barred
       from the [ACBL] tournaments, was able to see the playing cards with
       alternate accommodations, and that the “Logan deck” advocated by Plaintiff
       confused other competitors and thus gave Plaintiff an unfair competitive
       advantage. Based on the record, including these admissions, the Court
       found that Plaintiff did not meet the statutory requirements under Title II of
       the American Disabilities Act [sic] and that Plaintiff had full access to
       ABCL sponsored events.

(App. B.) On November 10, 2004, the District Court denied Logan’s motion to

reconsider. This appeal followed.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have

appellate jurisdiction under 28 U.S.C. § 1291. We review the denial of a Rule 60(b)

motion for abuse of discretion. Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 269 & n.8

(3d Cir. 2002).

                                             4
                                           III.

                                            A.

       Logan argues that the District Court abused its discretion by not vacating or

reopening its grant of summary judgment in favor of the ACBL under either Rule

60(b)(1) or 60(b)(6). We have “cautioned that relief from a judgment under Rule 60

should be granted only in exceptional circumstances.” Boughner v. Sec’y of HEW, 572

F.2d 976, 977 (3d Cir. 1978).

       Rule 60(b)(1) permits a court to relieve a party from a final judgment or order for

“mistake, inadvertence, surprise, or excusable neglect.” Logan relies primarily upon

cases in which we granted Rule 60(b)(1) relief from a default judgment because the

excusable neglect of counsel or a party prevented a claim from being adjudicated on its

merits. See Carter v. Albert Einstein Med. Ctr., 804 F.2d 805, 806 (3d Cir. 1986)

(granting Rule 60(b)(1)2 relief from a default judgment where counsel misled his client

into believing he complied with discovery order); Zawadski De Bueno v. Bueno Castro,

822 F.2d 416, 417-18 (3d Cir. 1987) (finding attorneys’ communications problems

resulting in failure to respond to complaint to be Rule 60(b)(1) “excusable neglect”

warranting relief from default judgment); Tozer v. Krause, 189 F.2d 242, 244-45 (3d Cir.




   2
     While it is not entirely clear from the Carter opinion that relief was granted under
subsection (1) of Rule 60(b), the Carter Court did rely in part on a Rule 60(b)(1) case.
804 F.2d at 807-08 (citing Universal Film Exchanges, Inc. v. Lust, 479 F.2d 573 (4th Cir.
1973)).

                                             5
1951) (finding failure to respond to complaint resulting from defendant corporation’s

failure to update its address for service of process to be Rule 60(b)(1) “excusable neglect”

warranting relief from default judgment). In each case, we relied heavily on our

preference that judgment be rendered on the merits rather than by default. See Carter,

804 F.2d at 806, 808; Zawadski De Bueno, 822 F.2d at 420; Tozer, 189 F.2d at 245.

       These cases are inapposite here, where the District Court reached the merits.

Although conceding that his claim was disposed of on the merits, Logan argues that the

District Court’s order had “all indicia of a default judgment.” (Appellant’s Br. 11-12.)

We disagree. Where a judgment on the merits is at issue, “the general disfavoring in the

law of awarding judgments by default is not a consideration.” Lorenzo v. Griffith, 12

F.3d at 23, 27 n.4 (3d Cir. 1993). In Lorenzo, we upheld a District Court’s denial of a

Rule 60(b)(1) motion to reopen an unopposed grant of summary judgment for the

defendant. In doing so, we considered (1) whether vacating the judgment would

prejudice the prevailing party; (2) whether the movant offered a meritorious claim on the

merits; and (3) whether judgment resulted from the movant’s culpable conduct. Id. at 27.

Even assuming prejudice, we sustained the judgment because the plaintiff had failed to

advance a meritorious theory of recovery, and because plaintiff’s counsel was culpable in

failing to take steps that would have delayed a summary judgment ruling pending the

court’s decision on an outstanding discovery motion. Id.

       Here, Logan has failed to advance a meritorious theory of recovery. Title III of the



                                             6
ADA requires places of public accommodation to make reasonable modifications

necessary to afford access to disabled persons, “unless doing so would fundamentally

alter what is being offered.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 688 & n.37 (2001)

(citing 42 U.S.C. § 12182(b)(2)(A)(ii)). In Martin, it was undisputed that provision of a

golf cart was “reasonable” and was “necessary” to afford the disabled plaintiff—who was

unable to walk a golf course—access to defendant’s golf tournaments.3 Id. at 682. This

is different, the Supreme Court explained, from a claim “that might be asserted by players

with less serious afflictions that make walking the course uncomfortable or difficult, but

not beyond their capacity. In such cases, an accommodation might be reasonable but not

necessary.” Id. Similarly here, Logan admits that the Logan Deck is not necessary to

give him access to ACBL competitive bridge; he merely claims that without it, he “can’t

play to the maximum of [his] potential.” (App. 102a-03a.) Logan has failed to set forth a

meritorious claim.

       Moreover, while counsel’s inexcusable failure to contest the motion for summary

judgment in Lorenzo could arguably have been attributed to simple good faith confusion

over the status of an outstanding discovery motion, 12 F.3d at 26, Logan offers no excuse

here for his prior counsel’s failure. Counsel was not suspended or disbarred until after

the grant of summary judgment, had notice of the motion, and was perfectly able to




   3
      Thus, the issue in Martin centered on whether permitting the plaintiff to use a golf
cart during PGA tournaments would “fundamentally alter the nature” of golf. Id. at 682.

                                             7
contest it, but did not. Such lack of diligence is not “excusable neglect” under Rule

60(b)(1). See Lorenzo, 12 F.3d at 27. The District Court did not abuse its discretion in

denying Rule 60(b)(1) relief.

                                             B.

       Logan also seeks relief under Rule 60(b)(6)—a catchall provision that permits

relief for “any other reason justifying relief from the operation of the judgment.” This is

“extraordinary relief and may only be invoked upon a showing of exceptional

circumstances.” Coltec Indus., 280 F.3d at 273. Exceptional circumstances are not

present here. Again, the District Court did not abuse its discretion when it denied relief.4

                                            IV.

       We will affirm the December 2, 2003 order of the District Court.




   4
     Logan argues that if he fails to qualify for Rule 60(b) relief, he should be permitted
to appeal nunc pro tunc, or by virtue of equitable tolling, the District Court’s order
granting summary judgment. We reject this argument without further discussion.

                                              8